May 12, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     ENZO INVESTMENTS, LP, Appellant

NO. 14-13-00509-CV                          V.

                         CHARLES WHITE, Appellee
                     ________________________________

                       CHARLES WHITE, Cross-Appellant

                                            V.

     ENZO INVESTMENTS, LP; IP INVESTMENTS, LLC; AND IP REAL
                   ESTATE, LLC, Cross-Appellees
                ________________________________

       This cause, an appeal from the judgment signed March 14, 2013 in favor of
appellee/cross-appellant Charles White, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore
REVERSE the portion of the trial court’s judgment awarding White attorney’s
fees; AFFIRM the remainder of the trial court’s judgment, and REMAND the
cause for relitigation solely on the issue of attorney’s fees in accordance with the
court’s opinion. If, however, White files in this Court a remittitur of $168,375.00
within fifteen days after the issuance of our opinion, we instead will modify the
trial court’s judgment to reduce the award of attorney’s fees to $209,192.50 and
affirm the trial court’s judgment as modified.

      We further order that all costs incurred by reason of this appeal be paid by
appellee/cross-appellant Charles White.

      We further order this decision certified below for observance.